Affirmed and Memorandum Opinion filed February 6, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00724-CR

                  ANIBAL ANTONIO GUEVARA, Appellant

                                         V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1490486

                  MEMORANDUM OPINION

      In a single issue, Appellant Anibal Antonio Guevara challenges the trial
court’s failure to address or rule on his seven pro se motions to substitute counsel.
Presuming without deciding that the trial court’s failure to address these motions
was in error, we conclude the record does not show that this omission harmed
Appellant. We affirm.
                                   BACKGROUND

      In the early-morning hours of November 22, 2015, Complainant Hector Diaz
was shot multiple times in the parking lot of a southwest Houston shopping center.
Appellant and two other individuals were charged with murder in connection with
Complainant’s death.

      Appellant was arrested and Monica Gonzales was appointed as his attorney
in December 2015. After Gonzales’s appointment, Appellant filed seven pro se
motions to substitute counsel alleging the following issues with his representation:
(1) conflicts of interest between Appellant and Gonzales; (2) Gonzales failed to
investigate Appellant’s case and prepare an adequate defense; (3) Gonzales failed
to maintain contact with Appellant; and (4) Gonzales presented unsatisfactory plea
offers to Appellant. The trial court did not rule on or otherwise address these
motions. Appellant proceeded to trial in July 2018; the jury found him guilty of
murder and assessed punishment at 27 years’ confinement.           Appellant timely
appealed.

                                     ANALYSIS

      Appellant argues “the trial court’s complete indifference in not conducting a
hearing or inquiry, addressing, or even ruling on the motions [to substitute counsel]
denied [him] the effective assistance of conflict-free counsel.”

      Once an attorney-client relationship is established in the criminal defense
context, any potential disruption to the relationship is subject to careful scrutiny —
neither the attorney nor the client may sever the relationship without justifying the
severance to the trial court. Buntion v. Harmon, 827 S.W.2d 945, 948 n.3 (Tex.
Crim. App. 1992) (orig. proceeding). We review the trial court’s determination
regarding whether counsel should be permitted to withdraw for an abuse of


                                          2
discretion. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000); Carroll v.
State, 176 S.W.3d 249, 256 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).

       If a defendant is displeased with his appointed counsel, he must bring the
matter to the trial court’s attention. Malcom v. State, 628 S.W.2d 790, 791 (Tex.
Crim. App. 1982). The trial court is not required to hold a sua sponte hearing on a
motion to substitute counsel. Id. at 792; but see Melendez v. Salinas, 895 S.W.2d
714, 715 (Tex. App.—Corpus Christi 1994, orig. proceeding) (“When a defendant
voices a seemingly substantial complaint about counsel, the trial judge should
make a thorough inquiry into the reasons for the defendant’s dissatisfaction.”).

       The defendant also bears the burden of proving that he is entitled to a change
of counsel.     Malcom, 628 S.W.2d at 791.            Conflicts of personality and
disagreements between counsel and client are not automatic grounds for
withdrawal.    Solis v. State, 792 S.W.2d 95, 100 (Tex. Crim. App. 1990).
Generally, conclusory allegations of conflicts of interest, disagreements on trial
strategy, and personality conflicts are insufficient to satisfy the defendant’s burden.
See King, 29 S.W.3d at 566; Carroll, 176 S.W.3d at 256-57. A trial court has no
duty to search for counsel who is agreeable to the defendant. King, 29 S.W.3d at
566.

       Presuming without deciding that the trial court erred by failing to address
Appellant’s motions to substitute counsel, the record does not show that this
omission harmed Appellant. Rather, the record shows a competent and vigorous
defense. Gonzales filed multiple pre-trial motions to assist the presentation of
Appellant’s defense, including: (1) a motion to sever Appellant’s trial from that of
his co-defendant; (2) a motion for appointment of an interpreter to assist with
multiple audio recordings; and (3) a motion in limine. Gonzales also raised several
additional pre-trial issues with the trial court and during voir dire, thoroughly

                                          3
examined prospective jurors.

      At trial, Appellant was represented by Gonzales and Danny Lacayo, another
attorney with the Harris County Public Defender’s office.1 Gonzales and Lacayo
thoroughly cross-examined all witnesses, objected with respect to certain
questioning and exhibits, and took witnesses on voir dire as necessary. Effective
opening and closing arguments were made. Gonzales also (1) moved for a mistrial
after a juror saw Appellant in restraints leaving the bathroom accompanied by an
officer (evidencing her zealousness in attempting to represent Appellant
throughout the trial), and (2) made a bill of review with respect to certain evidence
the trial court excluded. In sum, the record shows trial counsel provided Appellant
a zealous defense notwithstanding the quantum of evidence against him.

      Considered as a whole, the record does not show Appellant was harmed by
the trial court’s failure to address his motions to substitute counsel.

                                         CONCLUSION

      We overrule Appellant’s issue on appeal and affirm the trial court’s
judgment.




                                             /s/       Meagan Hassan
                                                       Justice


Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




      1
          Appellant does not raise any complaints with respect to Lacayo’s representation.

                                                   4